DETAILED ACTION
Status of Application
The response filed 10/12/2020 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claims 35, 37, 45, 55 have been amended.
Claims 66-70 have been added.
Applicant had previously elected Group I without traverse, claims 56-64 are withdrawn being directed to the non-elected invention.
Claims 35-70 are pending in the case.
Claims 35-55, 65-70 are present for examination.
The present application is being examined under the pre-AIA  first to invent provisions. 
All ground not addressed in the action are withdrawn as a result of amendment and/or argument.
New grounds of rejection are set forth in the current office action as a result of amendment.

New Grounds of Rejection
Due to the amendment of the claims the new grounds of rejection are applied:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-36, 38-44, 46-54, 65-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite the presence of a solvent that is an amide but the specification does not describe any amide as a solvent except for dimethyl acetamide which is a single species and not a representative number for the generic. The specification does not describe a specific core structure-function relationship or the degree of amide to be present (single amide? multiple amide groups?) or the degree of solubilization or what materials to be solubilized to what degree to a solvent as claimed. Is carboxymethyl cellulose an amide solvent as it has amide groups? Is pyrrolidone an amide solvent as it is a secondary amide? What is the degree of solubilization? As written it could be to any compound with an amide and therein also embraces amides that were developed after the instant filing date such as the amide polymers of Nagelsdiek (U.S. Pat Pub. 2019/0390011) or the hyperbranched amide polymers of Zhu (CN 102492092) wherein Applicant would not be in possession of the breath claimed. It is noted that claim 70 is 



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-36, 38-44, 46-54, 65-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to an alcohol but are indefinite as it is unclear to what would constitute an alcohol. It is unclear if Applicant is directed to ethanol and other specific alcohol solvents as chemically any compound with an alcohol group to a saturated carbon is an alcohol such as glycerol (glycerine) and propylene glycol which is another indefiniteness issue as it is present in the claims, wherein one cannot ascertain the metes and bounds of the claims. For purposes of examination any compound with an alcohol group to a saturated carbon applies.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 35, 38-50, 52-54, 65-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acheampong et al. (U.S. Pat. Pub. 2005/0059583).
Note that Applicant’s specification addresses that the particles (absent claimed dimensions) can be less than about 10 microns (i.e. greater than a micron and less than 10microns, see page 12).
Rejection:
Acheampong et al. teaches an ophthalmic cyclosporine A oil in water emulsion composition the composition comprises water, a hydrophobic component, emulsifiers, a cyclosporine, and other excipients (abstract, claims 21-34, Example 1). The cyclosporine such as cyclosporin A is less than 0.1%wt. [8, 18, 37], the hydrophobic component is up to about 1.5% of the composition and comprises oil materials such as vegetable oils, castor oil, synthetic oils, mineral oil, fatty acid glycerides, and mixtures thereof [20-21, 45-46]; emulsifiers include polysorbate 80 from 0.1-about 5% [51-52]. The composition comprises other components including tonicity agents, viscosity agents, preservatives like benzalkonium chloride [47, 95], polyanionic components such as cellulose derivatives (polysaccharide) [53-62] preferably from 0.02-about 0.5%, demulcents like glycerin and polyethylene glycol and propylene glycol from about 0.01 
 Known methods are used in producing the oil in water emulsions including solubilizing the cyclosporine in oily material phase, and mixed with water, and sterilized through a 0.22 micron filter (wherein the droplets will be about 0.22 microns (220nm) or less [99-102]). Example 1 has cyclosporine, castor oil, polysorbate, glycerin, water (see full document specifically areas cited). The emulsion composition is a result of dissolving the cyclosporine in oil phase with all the components (e.g. glycerin, emulsifier); and combing the oil phase with the water phase. It is noted that as the same components are used in the same sequence as addressed in the Route II described in the specification (drug with solvent, oil, surfactant; and then the addition of water)) wherein the cyclosporine would be present in the same phases and the formulation with the same properties, absent evidence to the contrary or criticality of certain steps. It is noted that the cyclosporine precipitating from the oil droplets would be the droplet size or less. As the structural properties of the composition are met, its properties and capacity for use is also met. 
While Acheampong et al. does not teach the exact claimed values for the recited components (cyclosporine, alcohol/glycol, oil, emulsifier, droplet size); they are encompassed by the general range taught by the prior art (oil, water) wherein optimization within the taught range is not inventive as a means to attain the desired therapeutic effect, or they overlap (cyclosporine, alcohol/glycol, emulsifier, droplet size) where even a slight overlap in range establishes a prima facie case of obviousness and  . 

Claim 70 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acheampong et al. (U.S. Pat. Pub. 2005/0059583) as applied to claims 35, 38-50, 52-54, 65-69 above, in view of Von Corswant (U.S. Pat. Pub. 2001/0007663).
Rejection:
The teachings of Acheampong et al. are addressed above. 
Acheampong et al. does not teach the inclusion of dimethylacetamide but does teach an emulsion with droplet sizes about 0.22microns or less (220nm or less).
Von Corswant teaches that it is known to include modifiers in emulsions to decrease the polarity of water and thus lower the amount of surfactant, and known modifiers include polyethylene glycol forms (e.g. 400, 200), propylene glycol, glycerol, dimethyl acetamide, and mixtures thereof [21]. 
Wherein it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention as suggested by Von Corswant to incorporate a known modifier such as dimethyl acetamide, as Acheampong teaches the inclusion of PEG400 and other components like propylene glycol from about 0.01 to about 1.0%  which are known modifiers as taught by Von Corswant wherein the inclusion of a known modifier as a substitute for a functional equivalent or in addition to those taught with optimization within the taught range is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the claimed component.

Claims 36, 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Acheampong et al. (U.S. Pat. Pub. 2005/0059583) as applied to claims 35, 38-50, 52-54, 65-69 above, in view of Aviv et al.  (U.S. Pat. 5496811).
Rejection:
The teachings of Acheampong et al. are addressed above. 
Acheampong et al. does not teach the inclusion of medium chain triglycerides but does teach the inclusion of oils like vegetable oils, mineral oils, and synthetic oils.  
Aviv et al. teaches that known oils for ocular compositions include vegetable oil, mineral oil, and medium chain triglycerides, and mixtures thereof (col. 5 line 21-25). 
Wherein it would be obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate the medium chain triglyceride as suggested by Aviv et al., and produce the claimed invention; as it is prima facie obvious to substitute one known oil for another with a reasonable expectation of success absent evidence of criticality for the medium chain triglyceride.

Claims 35-36, 38-54, 65-67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhu et al. (CN 1686533) in view of Rowe et al. (Glycerin).
Note that Applicant’s specification addresses that the particles (absent claimed dimensions) can be less than about 10 microns (i.e. greater than a micron and less than 10microns, see page 12).
Rejection:
Zhu et al. teaches an ophthalmic cyclosporine A microemulsion preparation comprising cyclosporine A, oil, emulsifier, tackifier, glycerin (also known as glycerol, an 
cyclosporine A is from 0.005g-5g/1000ml = 0.0005-0.5g/100ml=0.0005-0.5%
oil is from 0.06-30g/1000ml = 0.006-3%
emulsifier is from 0.3-50g = 0.03-5%
tackifier is from 0-1g/1000ml = 0-0.1%
glycerin is 26g/1000ml = 2.6%
bacteriostatic agent 0-0.5g/1000ml = 0-0.5%
	sodium hydroxide as appropriate
	water as appropriate (q.s. which is about 98%-about 88%)
The oil can be tricaprylic capric glyceride (also known as caprylic/capric triglycerides which have carbon chains of C8 and C10-medium chain triglyceride); the emulsifier includes polyoxyethylene castor oil or polyoxyethylene hydrogenated castor oil; the thickener includes carbomer, hydroxypropylmethyl cellulose (a cellulose, polysaccharide), and povidone (PVP); the bacteriostatic agent can be benzalkonium chloride ([21], see full document specifically areas cited).
The microemulsion composition is a result of dissolving the cyclosporine in oil with glycerin (solvent) and emulsifier/surfactant; and combing the oil phase with the water phase, and homogenizing it [22-23]. It is noted that as the same components are used in the same sequence as addressed in the Route II described in the specification (drug with solvent, oil, surfactant; and then the addition of water)) wherein the 
While Zhu et al. does not teach the exact claimed values for the recited components (cyclosporine, oil, emulsifier, water); they are encompassed by the general range taught by the prior art (cyclosporine 0.0005-0.5%) wherein optimization within the taught range is not inventive as a means to attain the desired therapeutic effect, or they overlap (oil 0.006-3%, emulsifier 0.03-5%, water which is about 98%-about 88%)  where even a slight overlap in range establishes a prima facie case of obviousness and  would be obvious to modify the amount to attain the desired therapeutic effect, absent evidence of criticality or unexpected results.  Zhu et al. also teaches that one can substitute one emulsifier for another by substituting polyoxyethylene castor oil for Tween 80 (polysorbate 80) for comparative 1 which did not have the homogenizing step to show the need for the high shear homogenizer, teaching that Tween 80 is a known functionally equivalent emulsifier for the composition; wherein it would be prima facie obvious to incorporate the taught emulsifier for the composition.

Zhu et al. does not expressly teach the claimed range of the glycerin (glycerol, an alcohol) but does teach its inclusion as an auxiliary at 2.6%. 
Rowe et al. teaches that glycerin is known to be in ophthalmic formulations from 0.5-3.0% (see Table I). 
prima facie obvious to incorporate the glycerin at its known ophthalmic ranges with a reasonable expectation of success. It is noted that about 0.4% embraces values such as 0.5% and 0.6%, and even a slight overlap of ranges establishes a prima facie case of obviousness; additionally it is prima facie obvious to optimize within the conventional range to arrive at the overlapping values as a means of attaining the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed values.  

Claims 35, 37-45, 48-49, 52-54, 65, 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sherman (U.S. Pat. 5998365) in view of Naicker et al. (U.S. Pat. Pub. 2003/0171264).
Note that Applicant’s specification addresses that the particles (absent claimed dimensions) can be less than about 10 microns (i.e. greater than a micron and less than 10microns, see page 12).
Rejection:
Sherman teaches a cyclosporine A oil in water microemulsion preconcentrate for ophthalmic use comprising a hydrophobic component, a hydrophilic component, a surfactant, and cyclosporine (abstract, Col. 1 line 10-17). The hydrophobic component is a tocol, tocopherol, tocotrienol, or derivative thereof; the hydrophilic component is propylene carbonate or polyethylene glycol (abstract). The microemulsions have a droplet size of less than 2000 angstrom (less than 200nm) and formed from the addition oC, and formed a clear liquid (col. 8). Examples 2-6 also have cyclosporine with solvent, tocopherol oil, and surfactant in a clear liquid preconcentrate. The examples were added to water to form a microemulsion which can be for ophthalmic use (col. 9 line 1-6, see full document specifically areas cited). The microemulsion composition is a result of dissolving the cyclosporine in oil, solvent, and emulsifier/surfactant; and combing the oil phase with the water phase. It is noted that as the same components are used in the same sequence as addressed in the Route II described in the specification (drug with solvent, oil, surfactant; and then the addition of water)) wherein the cyclosporine would be present in the same phases and the formulation with the same properties, absent evidence to the contrary or criticality of certain steps. It is noted that the cyclosporine precipitating from the oil droplets would be the droplet size or less. As the structural properties of the composition are met, its properties and capacity for use is also met. 

Naicker et al. teaches that it is known that microemulsion preconcentrates can be combined with water in a ratio of about 1 part preconcentrate to between about 10-about 100 parts aqueous media (water phase) [52].
Wherein it would be obvious to one of skill in the art to combine the microemulsion preconcentrate with water at known ratio ranges to attain the taught microemulsion with a reasonable expectation of success wherein the ranges for the components in the microemulsion overlap (i.e. examples- cyclosporine about 0.1-1%, solvent 0.05-2%, tocopherol about 0.1-about 2%, Cremophor RH40 0.5-7%, water from about 90-99%) and even a slight overlap in ranges establishes a prima facie case of obviousness;  absent evidence of criticality for the claimed ranges for the claimed components.
With regards to the dependent claims to specific droplet/particle size, while Sherman does not expressly teach the claimed particle size range, Sherman does expressly teach the mean particle size to be less than 200nm; wherein it would be prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to optimize the mean particle size within the taught range and arrive at the overlapping values as a means to attain the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed values.

Claims 46-47, 50, 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sherman (U.S. Pat. 5998365) in view of Naicker et al. (U.S. Pat. Pub. 2003/0171264) as applied to claims 35, 37-45, 48-49, 52-54, 65, 67 above, further in view of Acheampong et al. (U.S. Pat. Pub. 2005/0059583).
Rejection:
The teachings of Sherman in view of Naicker are addressed above.
Sherman in view of Naicker do not expressly recite the inclusion of a cellulose (polysaccharide) or the recited preservatives, but does teach the inclusion of thickening/viscosity agents and preservatives. Sherman in view of Naicker also does not recited the cyclosporine to be at 0.05% but does teach it to be incorporated and could be about 0.1-1%.
Acheampong et al. teaches that known viscosity agents in ophthalmic compositions include cellulose polymers [98], and known preservatives include benzalkonium chloride. Acheampong et al. also teaches that cyclosporine to be at useful at 0.05% and 0.1% (Example 1)
Wherein it would be obvious to one of ordinary skill in the art at the time the claimed invention was made to incorporate the cyclosporine at 0.05% and incorporate the cellulose and benzalkonium chloride, as suggested by Acheampong et al., and produce the claimed invention; as it is prima facie obvious to incorporate the cyclosporine at a known ophthlamically useful concentration, and to incorporate a known thickening agent and preservative as Sherman in view of Naicker teaches the inclusion of these agents with a reasonable expectation of success absent evidence of criticality for the cyclosporine concentration or the cellulose or the recited preservatives.

Claims 35-45, 48-49, 51-55, 65-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naicker et al. (U.S. Pat. Pub. 2003/0171264) in view of Cottens et al. (U.S. Pat. Pub. 2004/0006012) and Brand et al. (U.S. Pat. Pub. 2004/0023885).
Note that Applicant’s specification addresses that the particles (absent claimed dimensions) can be less than about 10 microns (i.e. greater than a micron and less than 10microns, see page 12).
Rejection:
Naicker et al. teaches microemulsions formulations and preconcentrates with cyclosporine analogs such as ISAtx247, surfactants, oil, ethanol, and an emulsifier (surfactant; abstract, [107]). These microemulsions provide better bioavailability [107]. The microemulsion preconcentrate can be combined with water to form the microemulsion [54-56,143-144,157]. The cyclosporine compound, surfactants, oil, ethanol, and an emulsifier (surfactant) are mixed till the compound is dissolved [39-45, 54] and then mixed with the aqueous fraction to yield the microemulsion [54]. Naicker teaches that they are useful for various conditions including eye conditions such as uveitis and keratoconjunctivitis sicca [146]. The surfactants include Tween 20, 40, 80 [104]. The formulation can include additional excipient such a pH adjusters, carriers, and building agents (thickening agent/viscosity modifier) [37, 68].
Formulation 5 teaches the cyclosporine compound ISAtx247, MCT oil, Tween 40, ethanol, and vitamin E TPGS (known emulsifier, antioxidant and preservative [94]); mixed in certain ratios and then combined with the aqueous fraction (e.g. water) [137-
The preconcentrate contains the cyclosporine (i.e. ISAtx247) at 5-10%, tween 0-50%, MCT 0-50%, ethanol 5-15%; when diluted to form microemulsion at 1 part to 10-100 parts water - the cyclosporine is 0.05-1%, the Tween is 0-5%, MCT is 0-5%, ethanol is 0.05-1.5%.
Naicker also teaches that it is preferred that the drug is first dissolved in the ethanol ([168], see full document specifically areas cited). As the same components are used in the same sequence as addressed in the Route I/II described in the specification and in Applicant's affidavit in parent application 12/007902 (drug with ethanol, oil, surfactant; and then the addition of water) wherein the cyclosporine would be present in the same phases and the formulation with the same charge, absent evidence to the contrary or criticality of certain steps. It is also noted the cyclosporine precipitating from the oil droplets would be the droplet size or less.
While Naicker et al. does not teach the exact claimed values for the recited components (cyclosporine, ethanol, oil, surfactant); they are encompassed by the general range taught by the prior art (tween, 0-5%, MCT 0-5%) wherein optimization within the taught range is not inventive as a means to attain the desired therapeutic effect, or they overlap (cyclosporine 0.05-1%, ethanol 0.05-1.5%) where even a slight overlap in range establishes a prima facie case of obviousness and  would be obvious 

Naicker et al. does not expressly teach the mean diameter of the particles/oil globules or the inclusion of the recited cyclosporine forms, but does teach the formulation to be a microemulsion and for cyclosporine analogs.
Cottens et al. teaches that microemulsions and microemulsion preconcentrates are conventionally known to contain dispersed droplets/particles with a mean diameter of less than about 2000 angstroms (< about 0.2microns), and generally the droplets/particle have a mean diameter of less than about 1500 angstroms (<about 0.15micron, [12-13], abstract). Cottens also addresses that cyclosporins are known in the art such as cyclosporine A, cyclosporine G, and [3’-deshydroxy-3’-keto-MeBmt]2-ciclosporin (wherein cyclosporine G and [3’-deshydroxy-3’-keto-MeBmt]2-ciclosporin and known functional and structural cyclosporine A analogs [19]).
Brand et al. teaches that combining ISAtx247 with cyclosporins is known (claim 39).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the ISAtx247 compound with cyclosporine forms like cyclosporine G or cyclosporine A, and produce the size of the oil droplets within the known range for microemulsion, as suggested by Cottens and Brand, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Naicker addresses that the formulation improves drug bioavailability and is directed to prima facie obvious as Brand demonstrates that the combination of cyclosporins with ISAtx247 is known, with a reasonable expectation of success.  It would also be prima facie obvious to incorporate it at the taught active ranges (0.05-1%) and optimize within the range to arrive at the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed values.
Optimization of droplet size within the conventional range for microemulsions of less than 2000 angstroms (which is equivalent to less than 200nm) is prima facie obvious with a reasonable expectation of success as it is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art, absent evidence of criticality or unexpected results for the specific claimed range. It is noted that when the composition recitations are met, the desired properties and intended use results are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope. 

Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naicker et al. (U.S. Pat. Pub. 2003/0171264) in view of Cottens et al. (U.S. Pat. Pub. 2004/0006012) and Brand et al. (U.S. Pat. Pub. 2004/0023885) as applied to claims 35-45, 48-49, 51-55, 65-69 above, further in view of Hendrickson et al. (Remington: The Science and Practice of Pharmacy – Solutions, Emulsions, Suspensions, and Extracts :Preservatives)
Rejection:
The teachings of Naicker in view of Cottens and Brand are addressed above.
Naicker in view of Cottens and Brand does not expressly teach the inclusion of the recited preservatives (e.g. benzalkonium chloride).
Hendrickson et al. teaches that preservatives are commonly used in pharmaceutical products and known ones include benzalkonium chloride (Table 39-2 and highlighted areas).
Wherein it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention as suggested by Hendrickson to incorporate a known preservative such as benzalkonium chloride, as it is a conventionally included component for improved stability and preservation with a reasonable expectation of success.

Claims 46-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naicker et al. (U.S. Pat. Pub. 2003/0171264) in view of Cottens et al. (U.S. Pat. Pub. 20040006012) and Brand et al. (U.S. Pat. Pub. 2004/0023885) as applied to claims 35-45, 48-49, 51-55, 65-69 above, further in view of Hauer et al. (U.S. Pat. Pub. 2003/0143250)
Rejection:
The teachings of Naicker in view of Cottens and Brand are addressed above.
Naicker in view of Cottens and Brand does not expressly teach the type of building/thickening agent (viscosity modifier) but does teach the inclusion of building/thickening agents and pH adjusters (buffers/stabilizers).

Wherein it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention as suggested by Hauer to incorporate a known thickener such as a cellulose; as it is a conventionally included thickener with a reasonable expectation of success.

Conclusion
Claims 35-55, 65-70 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GIGI G HUANG/Primary Examiner, Art Unit 1613